DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-14, 17,18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2013/0043729) in view of Takehashi et al. (US 2007/0047100)


Re Claim 1; Yoshida discloses a rack-mounted UPS device (11, 12, Fig. 3) for power supply of a load (5, Fig. 3) comprising multiple data processing devices (5 is understood to be a server), which are configured to inserted as  multiple load enclosures into a common UPS rack (1), the rack-mounted UPS device comprising 
at least one primary converter (71), which is connected between an AC source (AC) and a high voltage DC bus (60), whereby the primary converter is configured to operate in boost mode providing high voltage DC power output to the high voltage DC bus, (Par, 59 discloses that the output of the AC supply is 100- to 200V and Par. 0034 indicates that the bus 60 is a 400V bus indicating that the output of the converter is boosted to a 400V and also see par. 0061)

at least one load supply converter (73), which is connected between the high voltage DC bus (60) and an internal power distribution bus (V3) to provide at least one low level DC output voltage to the internal power distribution bus (Par. 0062), whereby the at least one primary converter, the at least one secondary converter, and the at least one load supply converter are mounted in the UPS rack, (Fig. 3)
the UPS rack comprises multiple insertion slots for receiving the load enclosures comprising the data processing devices, and the internal power distribution bus is provided for distribution of the load voltages between the multiple load enclosures of the load. (Fig. 1 and 3).
Yoshida does not disclose wherein the at least one primary converter (71), the at least one secondary converter (located inside 11 however not labeled), and the at least one load supply converter (73) are arranged at least partially in the at least one converter enclosure or in a common converter enclosure,(1) and wherein the at least one primary converter, the at least one secondary converter and the at least one load supply converter are electrically interconnected through the high voltage DC bus, which is provided internally within the at least one converter enclosure or the common converter enclosure,
However Takahashi discloses wherein the at least one primary converter (201), the at least one secondary converter (1100), and the at least one load supply converter (203) are arranged at least partially in the at least one converter enclosure (100) or in a common converter enclosure, and wherein the at least one primary converter (201), the at least one secondary 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have rearranged to components of Yoshida as shown in Takahashi in order to efficiently transfer power to the batteries when needed and also change the form factor of the converter. 

Re Claim 2; Yoshida discloses wherein the load supply converter is provided as a converter block comprising multiple converter units, each of which providing at least one low level DC output voltage to the internal power distribution bus. (Fig. 3)

Re Claim 3; Yoshida discloses wherein the DC source comprises at least one energy storage device. (Fig. 3)

Re Claim 5; Yoshida discloses wherein the DC source comprises multiple energy storage devices (53, Fig. 3) and/or uni-directional sources, and the rack-mounted UPS device comprises multiple secondary converters, whereby the multiple secondary converters are connected in parallel between the multiple energy storage units and the high voltage DC bus. (Fig. 3)

Re Claim 6; Yoshida discloses wherein the at least one primary converter the at least one secondary converter, and the at least one load supply converter are arranged at least partially in 

Re Claim 9; Yoshida discloses wherein the internal power distribution bus includes multiple parallel bus connections (41, 42) for at least one voltage level, and the multiple parallel bus connections for one voltage level are electrically connected with at least one bus interconnection. (Fig. 3, the switches 55 and 56 changes the level of the voltage by either connecting to or disconnecting the bus from the load)

Re Claim 10; Yoshida discloses wherein at least one of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter has an electrical interface for connection to the internal power distribution bus (Fig. 1 and 3)

Re Claim 11; Yoshida discloses wherein the rack-mounted UPS device comprises at least one control unit (52) controlling operation of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter. (Fig. 3)

Re Claim 12; Yoshida discloses wherein the rack-mounted UPS device comprises for interaction of the at least one control unit controlling operation of the at least one primary converter, the at least one secondary converter, and the at least one load supply converter. 

However UPS with a user interface for controlling converters was known and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a User interface to the UPS in order to adequately control the flow of power between the rack and the ups. 

Re Claim 18; Yoshida discloses the storage battery 53 is, for example, a module in which a plurality of lithium ion batteries is connected in series or in parallel for supplying a predetermined amount of power.
	Yoshida does not disclose that the storage battery is lead acid battery, or VRLA battery. 
However lithium ion batteries and lead acid battery, or VRLA battery are functionally equivalent and it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have substituted the lithium ion batteries with  lead acid battery, or VRLA battery. 

Re Claim 13; Yoshida discloses wherein the internal power distribution bus comprises parallel vertical bus bars (41 and 42) running through the UPS rack to allow electrical connection of an enclosure at any insertion slot. (Fig. 5)

Re Claim 14; Yoshida discloses a rack-mounted UPS system for power supply of a load comprising multiple data processing devices, comprising multiple rack-mounted UPS devices according to claim 1, wherein the rack-mounted UPS system comprises an inter-rack 

Re Claim 17; Yoshida discloses wherein the DC source comprises at least one energy storage device, in particular a battery, (Par. 0036).

Re Claim 21; Takahashi discloses wherein the at least one primary converter, the at least one secondary converter and the at least one load supply converter are arranged in a common converter enclosure, and are electrically interconnected through the high voltage DC bus, which is provided internally within the common converter enclosure. (Fig. 11, 18)

Re Claim 22 and 23; Takahashi discloses wherein the at least one load supply converter (203) comprises a galvanic load isolation (transformer), which is configured to eliminate direct conduction paths between the load and the high voltage DC bus. (Fig. 11)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takahashi and  further in view of Lai et al. (US 2011/0148194)

Re Claims 4, 19; Yoshida discloses wherein the DC source comprises at least one energy storage device.
Yoshida does not disclose that wherein the DC source comprises at least one uni-directional source out of a photovoltaic source, a fuel cell, or a rotary or inertia generator. 
However Lai discloses wherein the DC source comprises at least one uni-directional source out of a photovoltaic source. (5) (Fig. 2).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have relied or used a photovoltaic source as the DC in order to provide an affordable means of providing power to the load. 

Re Claim 20; Yoshida discloses wherein the DC source comprises multiple energy storage devices (53) and/or uni-directional sources, and the rack-mounted UPS device comprises multiple secondary converters, whereby the multiple secondary converters are connected in parallel between the multiple energy storage units and the high voltage DC bus. (Fig. 3).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takahashi et al and further in view of Yamashita et al. (US 2011/0133560)

Re Claim 7; Yoshida discloses wherein one primary converter, one secondary converter, and one load supply converter are mounted in the UPS rack.  (Fig. 3)

However Yamashita discloses wherein one primary converter (2), one secondary converter (3), and one load supply converter (4) are mounted in a common converter enclosure (10), which is mounted in the UPS rack (21).
Therefore it would have been obvious to one of the ordinary skill in the art at filing of the invention to have included all the converter into a single enclosure in order to a portable device for easy carrying. 

Re Claim 8; Yoshida discloses wherein the at least one primary converter and the at least one secondary converter are arranged in at least one converter enclosure for insertion into a slot of the UPS rack, and the at least one load supply converter is arranged in at least one converter enclosure for insertion into an insertion slot of the UPS rack, whereby the converter enclosures are electrically interconnected through the internal power distribution bus. (Fig. 1)

Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Takahashi and further in view of Ross et al. (10,164,464)

Re Claim 15; Yoshida discloses wherein the multiple rack-mounted UPS devices (11, 12) are connected electrically in parallel (Fig. 3)
Yoshida does not disclose wherein the multiple rack-mounted UPS devices are connected electrically in parallel by an external power distribution bus. 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing to have coupled the UPS in parallel by an external power distribution bus in order to adequately provide power from the grid to the UPS

Re Claim 16; Ross discloses wherein the rack-mounted UPS system comprises multiple protection and/or disconnect devices, which connect the multiple rack-mounted UPS devices to the external power distribution bus. (Fig. 1, discloses a rack with a server including a disconnect 114, same rational applied to Fig. 10 would multiple the disconnect devices based on the number of racks present)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
06/03/2021
Primary Examiner, Art Unit 2836